DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 22, 2021, after Final Rejection in the Final Office Action of August 31, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on November 22, 2021, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT SUBMITTED WITH REQUEST FOR CONTINUED EXAMINATION” filed on November 22, 2021 (“Amendment”) as the submission accompanying the RCE. 
               Status of Claims
Claims 1, 11 & 18 have been currently amended, and claim 7 has been previously presented. Accordingly, claims 1-20 are pending and have been examined. The claim rejections and response to Applicants’ arguments made in the Amendment’s Remarks are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (independent claim 1) or system (independent claim 11) or non-transitory computer-readable storage medium (independent claim 18), one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “system” claim 11 and independent “non-transitory computer-readable storage medium” claim 18.  The claims recite a method for model-based configuration of financial product offerings, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a graph model representing a plurality of permutations of definition provisions of a financial product; translating…at least a subset of the graph model into definitions of a plurality of business objects; translating, by…applying a set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receiving…a plurality of service configuration options; applying…the plurality of service configuration options to the definitions of the plurality of services; generating…based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supplying…the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a comput[ing entity] and a software module [entity] for implementing the financial product offering”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving, translating with translation rules and applying graph models and service configuration options to business objects and services to generate service configuration data for offerings of financial products. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1, 11 & 18 recite an abstract idea. This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a computer system, a user interface, a computer and a software module (which can be hardware or software), as well as executable code and a publishing application programming interface (API) (simply abstract software code utilized as a tool), to perform all the steps. A plain reading of FIGS. 1, 4 & 10 as well as their associated descriptions in paragraphs [00023]-[00027], [00038]-[00041] & [00060]-[00069] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0022] (“The methods described herein may be implemented by hardware (e.g., general purpose…processing devices, and/or other devices and associated circuitry), software (e.g., instructions executable by a processing device), or a combination thereof.”); [0051] (“Method 900 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more general purpose…processing devices.”); [0062] (“The processing device 1002 may be provided by one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.”); [0067] (“This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computing device selectively programmed by a computer program stored in the computing device.”); [0068] (“Various general purpose systems may be used in accordance with the teachings described herein”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The computer system, the user interface, the computer and the software module are also recited at a high-level of generality, e.g., as generic systems, user interfaces, computers and modules performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the computer system, the user interface, the computer and the software module of independent claim 1, independent claims 11 & 18 also contain the generic computing components of: a system (claim 11), a memory (claim 11), a processing device (claim 11), and a non-transitory computer-readable storage medium (claim 18).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system (claims 1 & 18), the user interface (claims 1, 11 & 18), the computer (claims 1, 11 & 18), the software module (claims 1, 11 & 18),  the system (claim 11), the memory (claim 11), the processing device (claim 11), and the non-transitory computer-readable storage medium (claim 18) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 11 & 18 based on similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 19-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 12 & 20, the limitations of “The method of claim 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 2), “The system of claim 1 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality claim 12) and “The non-transitory computer-readable storage medium of claim 18, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe applying the plurality of service configuration options to the definitions of the plurality of services (as validating) in a method for model-based configuration of financial product offerings.
In claims 3 & 13, the limitations of “The method of claim 1, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 3) and “The system of claim 11, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the financial product in a method for model-based configuration of financial product offerings.
In claim 4
In claims 5, 14 & 19, the limitations of “The method of claim 1, further comprising: supplying the service configuration data to one or more provisioning agents” (claim 5), “The system of claim 11, wherein the processing device is further configured to: supply the service configuration data to one or more provisioning agents” (claim 14) and “The non-transitory computer-readable storage medium of claim 18, further comprising executable instructions which, when executed by the computer system, cause the computer system to: supply the service configuration data to one or more provisioning agents” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., supplying/supply steps) in a method for model-based configuration of financial product offerings.
In claim 6, the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration parameters; validating the plurality of service configuration parameters based on the definitions of the plurality of services; and applying the plurality of service configuration parameters to the definitions of the plurality of services”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving, validating and applying steps) in a method for model-based configuration of financial product offerings.
In claim 7, the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration preferences; and applying the plurality of service configuration preferences to the definitions of the plurality of services”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving and applying steps) in a method for model-based configuration of financial product offerings.
In claims 8 & 15, the limitations of “The method of claim 1, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 8) and “The system of claim 11, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe translating the definitions of the plurality of business objects into definitions of the plurality of services (as identifying) in a method for model-based configuration of financial product offerings.
In claims 9 & 16, the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 9) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe receiving the plurality of service configuration options (as rendering) in a method for model-based configuration of financial product offerings.
In claims 10 & 17, the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 10) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe receiving the plurality of service configuration options (as applying) in a method for model-based configuration of financial product offerings.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger et al., U.S. Pat. 8,935,277 B2 (“Kuchmann-Beauger”) in view of Poole, U.S. Pat. Pub. 2014/0279332 A1 (“Poole”) and further in view of Hoang et al., U.S. Pat. Pub. 2020/0134732 A1 (“Hoang”).
As to claim 1, Kuchmann-Beauger teaches, suggests and discloses: a “method” (see, e.g., Kuchmann-Beauger, Col. 3:14 (“QA [question answering] system 105 performs methods…for responding to the requests sent by one or more client applications 120.”) “comprising:”
“receiving, by a computer system, a graph model representing a plurality of permutations of definition provisions of a…product”. See, e.g., Kuchmann-Beauger, FIG. 1 (“system architecture 100” or “QA system 105” as the computer system); Abstract (“question answering (QA) system [computer system]”); Col. 14:13-15 (“Each provider 322-326 may register at graph repository 340 to retrieve…graph model 348 [receiving a graph model]”); Col. 3:59-Col. 4: (“Data models 174 [including graph models 348 above] may describe various business entities stored in data warehouse 172, and attributes, roles and relationships of the entities…Examples of objects of data models 174 include…dimensions…A dimension may be a collection of related data members, which represents one aspect of a business, for example, ‘products’…Examples of typical dimensions include…product [a graph model representing a plurality of permutations of definition provisions of a…product] ”).
“translating, by the computer system, at least a subset of the graph model into definitions of a plurality of business objects”. See, e.g., Kuchmann-Beauger above for “computer system”, and claims, 1, 6 & 11 (“receiving the BI request for information expressed in natural language, the BI request is sent by an agent; upon receiving the BI request, loading into a memory a situation graph of the agent, the situation graph representing information contextual to the agent; parsing the BI request; based on the parsed BI request, generating a graph representing syntactic structure of the received BI request [above step of receiving, by a computer system, a graph model representing a plurality of permutations of definition provisions of a…product]; enriching the graph based on the parsed BI request with: at least one semantic annotation representing at least one business object identified in the BI request, the business object included in a data model that at least in part forms a semantic layer of a plurality of data sources [translating, e.g., enriching or translating at least a subset of the graph model into an enriched portion or enriched version having definitions of a plurality of business objects or at least one business object]”).
“translating, by the computer system…the definitions of the plurality of business objects into definitions of…an offering of the…product…”. See, e.g., Kuchmann-Beauger, claims, 1, 6 & 11 (“enrich the graph based on the parsed BI request: at least one semantic annotation representing at least one business object identified in the BI request, the business object included in a data model that at least in part forms semantic layer of a plurality of data sources, the data model determines a structure of at least one data source from the plurality of data sources, at least one semantic annotation representing contextual information derived from the situation graph of the agent; match the parsed BI request to a pattern from a plurality of patterns of features included in the BI request, wherein features of the pattern include reference to the at least one business object identified in the BI request; processing by the computer a technical query associated with the pattern from the plurality of patterns to retrieve data relevant to the BI request at least from the at least one data source generating the answer to the BI request based on the retrieved data relevant to the BI request and based at least in part on the situation graph of the agent, wherein the answer generated by triggering at least one operator of a situational recommender system; and recommending the generated answer [translating the definitions of the plurality of business objects into definitions of an offering of the product, or translating comprising: matching patterns based on the at least one business object, processing a technical query associated with a pattern to retrieve data generating an answer, wherein the answer is generated by triggering the recommender system, and recommending the generated answer, which are definitions of an offering of a product, e.g., productX shown below].”); Col. 16:9-13 (“Recommendation operator is a specific kind of operator. A recommendation operator may add a recommendation situation statement to a situation graph managed by situations manager 360. For example, a recommended statement may be “Recommender 1 recommend[s] product X”).
However, Kuchmann-Beauger does not specifically or expressly disclose the graph model “representing a plurality of permutations of definition provisions of a financial product”, translating, by the computer system “applying a set of translation rules,” the definitions of the plurality of business objects into “definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition”, “receiving, by the computer system, via a user interface, a plurality of service configuration options”, “applying, by the computer system, the plurality of service configuration options to the definitions of the plurality of services”, “generating, by the computer system, based on the definitions of the plurality of services, service configuration data for the offering of the financial product”, “supplying, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a computer and a software module for implementing the financial product offering” as recited by claim 1.
Poole partially cures this deficiency because Poole teaches, suggests and discloses most of the above-recited limitations of claim 1, specifically:
the graph model “representing a plurality of permutations of definition provisions of a financial product”, and translating, by the computer system…the definitions of the plurality of business objects into “definitions of a plurality of services to be implemented by an offering of the financial product”. See, e.g., Poole, Title (“SYSTEMS AND METHODS FOR CONFIGURING AND CONTROLLING FINANCIAL ACCOUNT PRODUCTS”); Abstract (“The processor(s) may be configured to receive from a server financial account configuration option data relating to a configurable inactive financial account product”); paras. [0038]-[0039] (“Financial service provider 110 may be an entity that provides financial services” and “Financial service accounts may also be associated with one or more financial account products, such as physical financial service account cards (e.g., a plastic card or similar type of card product) that a user may carry on their person and use to perform financial service transactions, such as purchasing goods and/or services at a point of sale (POS) terminal. Financial account products may also include electronic type of account products, such as a mini card, or other type of product that may be configured to work with a computing system (e.g., mobile device) to operate like a physical financial account card.”); [0045] (“client 120 may be a mobile device that stores and executes mobile applications that provide financial service related functions offered by financial service provider 110 and/or merchant 150, such as a mobile banking application for controlling, configuring, and viewing information relating to financial accounts, etc.”).
“receiving, by the computer system, via a user interface, a plurality of service configuration options”. See, e.g., Poole, Abstract (“The one or more processors may also generate and display interface(s) for activating the inactive financial account product, and receive input through the one or more interfaces to activate the inactive general financial account product.”); [0006] (“a mobile application that generates interfaces on the display of a mobile device that provides options for a user to configure the generic card.”); [0008] (“The one or more processors may also generate and display one or more interfaces for activating the inactive financial account product…may receive input through the one or more interfaces to activate the inactive general financial account product…[and] may further generate user selected financial account configuration option data based on the input and provide the user selected financial account configuration option data to the server such that the server configures and activates the inactive financial account product in accordance with the user's input.”); [0010]-[0011], [0028]-[0035], [0072]-[0090], claims 1, 5, 9-13, and FIGS. 9-13 & 15-18 (same disclosure involving receiving configuration data via user interfaces). 
“applying, by the computer system, the plurality of service configuration options to the definitions of the plurality of services; and”. See, e.g., Poole, para. [0066] (“In some embodiments, the financial service provider remote control configuration process may further include generating and providing the user's remote control account configuration options (step 620). The configuration process may also include receiving the user's selection of a remote control account configuration option (step 630). Further, the configuration process may include configuring and creating a financial account in accordance with the received user's remote control account configuration option (step 640).”); [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined [applying the plurality of service configuration options, e.g., parameter options to the definitions of the plurality of services, e.g., defining of setting/specifying credit limit services, interest rate services, conditions for penalty fee services for configuring the financial product of a credit card]”).
“generating, by the computer system, based on the definitions of the plurality of services, service configuration data for the offering of the financial product.” See, e.g., Poole, paras. [0008] (“The processor(s) may further generate user selected financial account configuration option data based on the input and provide the user selected financial account configuration option data to the server such that the server configures and activates the inactive financial account product in accordance with the user's input.”); [0009] (“The method may also include generating, by the one or more processors, user selected financial account configuration option data based on the input and providing, by the one or more processors, the user selected financial account configuration option data to the server such that the server configures and activates the inactive financial account product in accordance with the user's input.”); [0066] (“In some embodiments, the financial service provider remote control configuration process may further include generating and providing the user's remote control account configuration options (step 620).”); [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined [generating, based on the definitions of the plurality of credit card services e.g. setting/specifying credit limit service, setting/specifying interest rate service, setting specific conditions for penalty fee service, user selected financial account configuration option data, e.g., credit card option(s) data 741 for the offering of the financial product, e.g., credit card]”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kuchmann-Beauger’s disclosure of most of a method for model-based configuration of financial product offerings with Poole’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Kuchmann-Beauger with Poole would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Poole’s disclosures of financial products implementing a plurality of financial services, and applying/generating financial service configuration options to definitions of the plurality of services) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Kuchmann-Beauger with Poole would also be particularly advantageous in integrating methods and systems for “retriev[ing]…populat[ing] and extend[ing] graph model[s]…to describe measures and dimensions of a business domain [and business objects]” (Kuchmann-Beauger, Col. 14:14-22) with methods and systems for receiving, applying and “generat[ing] user selected financial account configuration data…[for] financial account products” (Poole, Abstract) under the motivation of, in “an efficient and user-friendly way”, “provid[ing] a versatile process where [any] financial [product] can be configured or reconfigured” (Poole, para. [0005]) in order to ultimately teach, suggest and disclose most of the limitations recited by claim 1.
However, Kuchmann-Beauger in view of Poole does not specifically or expressly disclose translating, by the computer system “applying a set of translation rules,” the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, “wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition”, “supplying, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a computer and a software module for implementing the financial product offering” as recited by claim 1.
Hoang cures this deficiency. 
For translating, by the computer system “applying a set of translation rules,” the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, “wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition”. See, e.g., Hoang, para. [0066]1 (“While template 400 is illustrated as a single data structure, layout 410 and translation rules 420 do not need to be persistently associated. For example, a plurality of layouts 410 may be individually stored and retrievable, and a plurality of translation rules 420 may also be individually stored and retrievable, separately from the layouts 410. In this case, any one of the plurality of layouts 410 can be matched with any one of the translation rules 420 (e.g., by a user via drop-down or other menus in a graphical user interface of the application), at or before the time of translation, to generate a client-specific or file-specific template 400 for translation of a client file. Alternatively, a specific one of the layouts 410 may be persistently paired with a specific one of the translation rules 420 in a persistent template 400 to be used repeatedly for a particular client or client file.”).
For  “supplying, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a computer and a software module for implementing the financial product offering”. See, e.g., Hoang, para. [0031] (“In embodiments in which a web service is provided, platform 110 may receive requests from external system(s) 140, and provide responses in eXtensible Markup Language (XML), JavaScript Object Notation (JSON), and/or any other suitable or desired format. In such embodiments, platform 110 may provide an application programming interface (API) [publishing API] which defines the manner in which user system(s) 130 and/or external system(s) 140 [e.g., one or more service provisioning agents] may interact with the web service. Thus, user system(s) 130 and/or external system(s) 140 (which may themselves be servers), can define their own user interfaces, and rely on the web service to implement or otherwise provide the backend processes, methods, functionality, storage, and/or the like [using e.g., service configuration data], described herein. For example, in such an embodiment, a client application 132 executing on one or more user system(s) 130 [one or more service provisioning agents or computer and a software module provisioned based on the service configuration data] may interact with a server application 112 executing on platform 110 to execute one or more or a portion of one or more of the various functions, processes, methods, and/or software modules [provisioning, based on the service configuration data, a computer and a software module, e.g., server application 112 executing on platform 110 for implementing the financial product offering] described herein. Client application 132 may be “thin,” in which case processing is primarily carried out server-side by server application 112 on platform 110. A basic example of a thin client application is a browser application, which simply requests, receives, and renders webpages at user system(s) 130, while the server application on platform 110 is responsible for generating the webpages and managing database functions. Alternatively, the client application may be “thick,” in which case processing is primarily carried out client-side by user system(s) 130. It should be understood that client application 132 may perform an amount of processing, relative to server application 112 on platform 110, at any point along this spectrum between “thin” and “thick,” depending on the design goals of the particular implementation [same]. In any case, the application described herein, which may wholly reside on either platform 110 (e.g., in which case server application 112 performs substantially all processing) or user system(s) 130 (e.g., in which case client application 132 performs substantially all processing) or be distributed between platform 110 and user system(s) 130 (e.g., in which case server application 112 and client application 132 both perform substantial processing), can comprise one or more executable software modules that implement one or more of the functions, processes, or methods of the application described herein [same].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kuchmann-Beauger’s in view of Poole’s disclosure of most of a method for model-based configuration of financial product offerings with Hoang’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Kuchmann-Beauger in view of Poole with Hoang would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Hoang’s usage of matching layouts, swapped out for business objects as disclosed above, in order to generate specific templates for translations of client files, swapped out for the definitions of the plurality of business objects, into definitions of a plurality of services to be implemented by an offering of a financial product, and supplying, via a publishing API, service configuration data to one or more service provisioning agents and provisioning, based on the service configuration data, a computer and a software module for implementing the financial product offering, as disclosed above) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining the above-disclosed methods and systems with methods and systems for “applying [a] set of translation rules” (Hoang, Abstract) would ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 11, Kuchmann-Beauger in view of Poole and further in view of Hoang (“the Kuchmann-Beauguer-to-Hoang combination”) also teaches, suggests and discloses all the limitations recited by claim 11 of a “system, comprising: a memory; and a processing device operatively coupled to the memory, wherein the processing device is configured to: receive a graph model representing a plurality of permutations of definition provisions of a financial product; translate at least a subset of the graph model into definitions of a plurality of business objects; translate, by applying a set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receive, via a user interface, a plurality of service configuration options; apply the plurality of service configuration options to the definitions of the plurality of services; generate, based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supply, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provision, based on the service configuration data, a computer and a software module for implementing the financial product offering.” See Kuchmann-Beauger, Poole & Hoang above for the nearly identical limitations in claim 1. For “memory” and “processing device”: see, e.g., Kuchmann-Beauger, Col. 21:42-47 (“The computer system 700 includes a processor 705 that executes software instructions or code stored on a computer readable storage medium 755 to perform the above-illustrated methods of the invention. The computer system 700 includes a media reader 740 to read the instructions from the computer readable storage medium 755 and store the instructions in storage 710 or in random access memory (RAM) 715.”).
As to claim 18, the Kuchmann-Beauguer-to-Hoang combination additionally teaches, suggests and discloses all the limitations recited by claim 18 of a “non-transitory computer-readable storage medium comprising executable instructions which, when executed by a computer system, cause the computer system to: receive a graph model representing a plurality of permutations of definition provisions of a financial product; translate at least a subset of the graph model into definitions of a plurality of business objects; translate, by applying a set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receive, via a user interface, a plurality of service configuration options; apply the plurality of service configuration options to the definitions of the plurality of services; generate, based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supply, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provision, based on the service configuration data, a computer and a software module for implementing the financial product offering.” See Kuchmann-Beauger, Poole & Hoang above for the nearly identical limitations in claim 1. For “non-transitory computer-readable storage medium”: see, e.g., Kuchmann-Beauger, claims 11-14 (reciting a “non-transitory computer readable medium” also).
As to claims 2, 12 & 20, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 2), “The system of claim 1 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 12) and “The non-transitory computer-readable storage medium of claim 18, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 20). See, e.g., Poole, paras. [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined. For instance, parameter option(s) data 810 may reflect a range of credit limits that user 101 may select when configuring the general financial account card in accordance with the disclosed embodiments [validating the plurality of service configuration options, e.g. affirmatively selecting and configuring the credit card options data 741 when configuring the card, based on the definitions of the plurality of credit card services, e.g., setting/specifying credit limit services, interest rate services, conditions for penalty fee services, etc.]”); [0074] (“In other embodiments, certain option(s) are static in that they are preconfigured by server 111 and are displayed through client 120 to user 101 for confirmation [e.g., validation] (e.g., user 101 can accept a preconfigured parameter(s) for a predetermined type of financial account or can dynamically change the parameter(s)).”); [0081] (“Client 120 may generate and provide an option for user 101 to confirm [e.g., validate] the permanent shut down of the account and account product (e.g., step 1412), and subsequently generate and provide an indication of the selected shut down to server 111 (step 1414).”); [0083] (“Client 120 may generate and provide an option to user 101 to confirm [e.g., validate] that the selected financial account is to be unlocked (step 1432) and in response, client 120 may generate and provide an indication of the unlock selection to server 111 for processing (step 1434).”). 
As to claim 4, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, wherein the plurality of services comprises at least one of: an eligibility service, an enrollment service, a contribution calculation service, or a disbursement serviced”. See, e.g., Poole, paras. [0065] (“Based on the evaluation of the user 101, server 111 may determine that user 101 is eligible for one or more financial accounts offered by financial service provider (e.g., user 101 may be eligible for credit card account(s), line of credit account(s), certain types of loan(s), and the like).”); [0068] (“server 111 may not generate and store any of the option(s) data exemplified in FIG. 7 if server 111 determines that user 101 is not eligible to receive such financial accounts.”) (thus, eligibility service).
As to claims 5, 14 & 19, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, further comprising: supplying the service configuration data to one or more provisioning agents” (claim 5), “The system of claim 11, wherein the processing device is further configured to: supply the service configuration data to one or more provisioning agents” (claim 14) and “The non-transitory computer-readable storage medium of claim 18, further comprising executable instructions which, when executed by the computer system, cause the computer system to: supply the service configuration data to one or more provisioning agents” (claim 19). See, e.g., Kuchmann-Beauger, FIG. 4, Col. 1:59-61 (“FIG. 4 is a flow diagram illustrating a process for recommending resource[s] [e.g., service configuration data from e.g., Poole, paras. [0008]-[0009], [0066] & [0070]] to agents in response to events”); Col. 17:51-Col. 18:62 (“One or more recommendations [e.g., service configuration data from Poole] may be provided to an agent in response to an event, where the recommendations are based on the agent’s situation…[and are] adapted to users’ needs based on their context and situation. FIG. 4 illustrates process 400 for recommending a resource to an agent in response to an event…[describing steps 410, 420, 430, 440, 450, 460, 470 & 480 of process 400]”); claims 1, 4-6, 9-11 & 13-14 (reciting agent). 
As to claim 6, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration parameters; validating the plurality of service configuration parameters based on the definitions of the plurality of services; and applying the plurality of service configuration parameters to the definitions of the plurality of services”. Specifically, as shown in further detail below: 
“receiving, via the user interface, a plurality of service configuration parameters”. See, e.g., See, e.g., Poole, Abstract (“The one or more processors may also generate and display interface(s) for activating the inactive financial account product, and receive input through the one or more interfaces to activate the inactive general financial account product.”); [0006] (“a mobile application that generates interfaces on the display of a mobile device that provides options for a user to configure the generic card.”); [0008] (“The one or more processors may also generate and display one or more interfaces for activating the inactive financial account product…may receive input through the one or more interfaces to activate the inactive general financial account product…[and] may further generate user selected financial account configuration option data based on the input and provide the user selected financial account configuration option data to the server such that the server configures and activates the inactive financial account product in accordance with the user's input.”); [0010]-[0011], [0028]-[0035], [0072]-[0090], claims 1, 5, 9-13, and FIGS. 9-13 & 15-18 (same disclosure involving receiving configuration data via user interfaces); [0003], [0006], [0024]-[0025] & FIGS. 7-8, 10 & 12-13 (discussing service configuration parameters).
“validating the plurality of service configuration parameters based on the definitions of the plurality of services; and”. See, e.g., Poole, paras. [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined. For instance, parameter option(s) data 810 may reflect a range of credit limits that user 101 may select when configuring the general financial account card in accordance with the disclosed embodiments [validating the plurality of service configuration options, e.g. affirmatively selecting and configuring the credit card options data 741 when configuring the card, based on the definitions of the plurality of credit card services, e.g., setting/specifying credit limit services, interest rate services, conditions for penalty fee services, etc.]”); [0074] (“In other embodiments, certain option(s) are static in that they are preconfigured by server 111 and are displayed through client 120 to user 101 for confirmation [e.g., validation] (e.g., user 101 can accept a preconfigured parameter(s) for a predetermined type of financial account or can dynamically change the parameter(s)).”); [0081] (“Client 120 may generate and provide an option for user 101 to confirm [e.g., validate] the permanent shut down of the account and account product (e.g., step 1412), and subsequently generate and provide an indication of the selected shut down to server 111 (step 1414).”); [0083] (“Client 120 may generate and provide an option to user 101 to confirm [e.g., validate] that the selected financial account is to be unlocked (step 1432) and in response, client 120 may generate and provide an indication of the unlock selection to server 111 for processing (step 1434).”).
 “applying the plurality of service configuration parameters to the definitions of the plurality of services”. See, e.g., Poole, para. [0066] (“In some embodiments, the financial service provider remote control configuration process may further include generating and providing the user's remote control account configuration options (step 620). The configuration process may also include receiving the user's selection of a remote control account configuration option (step 630). Further, the configuration process may include configuring and creating a financial account in accordance with the received user's remote control account configuration option (step 640).”); [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined [applying the plurality of service configuration options, e.g., parameter options to the definitions of the plurality of services, e.g., defining of setting/specifying credit limit services, interest rate services, conditions for penalty fee services for configuring the financial product of a credit card]”).
As to claim 7, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration preferences; and applying the plurality of service configuration preferences to the definitions of the plurality of services”.
“receiving, via the user interface, a plurality of service configuration preferences”. See, e.g., See, e.g., Poole, Abstract (“The one or more processors may also generate and display interface(s) for activating the inactive financial account product, and receive input through the one or more interfaces to activate the inactive general financial account product.”); [0006] (“a mobile application that generates interfaces on the display of a mobile device that provides options for a user to configure the generic card.”); [0008] (“The one or more processors may also generate and display one or more interfaces for activating the inactive financial account product…may receive input through the one or more interfaces to activate the inactive general financial account product…[and] may further generate user selected financial account configuration option data based on the input and provide the user selected financial account configuration option data to the server such that the server configures and activates the inactive financial account product in accordance with the user's input.”); [0010]-[0011], [0028]-[0035], [0072]-[0090], claims 1, 5, 9-13, and FIGS. 9-13 & 15-18 (same disclosure involving receiving configuration data via user interfaces); see Kuchmann-Beauger, Col. 17:10-24 (“predicates that represent users’ preferences may be defined” and further describing user preferences or service configuration preferences).
“applying the plurality of service configuration preferences to the definitions of the plurality of services”. See, e.g., Poole, para. [0066] (“In some embodiments, the financial service provider remote control configuration process may further include generating and providing the user's remote control account configuration options (step 620). The configuration process may also include receiving the user's selection of a remote control account configuration option (step 630) [user’s selection of account configuration options is the same as service configuration preferences according to the user]. Further, the configuration process may include configuring and creating a financial account in accordance with the received user's remote control account configuration option (step 640).”); [0070] (“In one embodiment, the parameter option(s) associated with credit card option(s) data 741 may be specifically defined, such as a specific credit limit, specific interest rate, specific conditions for penalty fee(s) (e.g., late fee amount, etc.), and the like. In other embodiments, the parameter option(s) associated with credit card option(s) data 741 may be conditionally defined. For instance, parameter option(s) data 810 may reflect a range of credit limits that user 101 may select when configuring the general financial account card in accordance with the disclosed embodiments [applying the plurality of service configuration preferences, e.g., user’s selection of parameter options, for example credit limits, to the definitions of the plurality of services, e.g., defining of setting/specifying credit limit services, interest rate services, conditions for penalty fee services for configuring the financial product of a credit card]”).
As to claims 8 & 15, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 8) and “The system of claim 11, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 15). See, e.g., Poole, paras. [0006] (“The disclosed embodiments include, for example, a mobile application that generates interfaces on the display of a mobile device that provides options for a user to configure the generic card.”); [0010] (“provide a first interface on a mobile device that includes options for a user to shut down a designated financial account, lock the financial account, unlock the financial account, or configure automatic locking of the financial account... The one or more processors may receive a selection from the user of one of the options and provide the user's selection to a server for configuring the designated financial account such that use of the designated financial account is selectively controlled based on the user's selected option.”); [0072] (“Client 120 may store the received information and execute software applications that process the information to generate and display one or more interfaces on a display device of client 120 account configuration options (step 920). The account configuration options may be generated in a format that allows user 101 to view and select the type of financial account that user 101 wishes to associate and configure for the received general financial account card. The account configuration option(s) may include a number of options that user 101 may select through interfaces generated by client 120 through software executed by one or more processor(s) (e.g., processor(s) 321). Client 120 may present parameter option(s) that user 101 may select for the type of financial account selected by user 120 through the displayed interfaces. Client 120 receives user 101's selection(s) of the available account configuration options (step 930).”); [0074] & claim 9 (same disclosure).
As to claims 9 & 16, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 9) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 16). See, e.g., Poole, paras. [0038] (“Financial service provider 110 may be an entity that provides financial services…Financial service accounts may be associated with electronic accounts, such as a digital wallet or similar account that may be used to perform electronic transactions, such as purchasing goods and/or services online.”); [0039] (“Financial account products may also include electronic type of account products, such as a mini card, or other type of product that may be configured to work with a computing system (e.g., mobile device) to operate like a physical financial account card.”); [0045] (“Client 120 may be one or more computing devices that are configured to execute software instructions…[e.g.,] a mobile device (e.g., tablet, smart phone, etc.), and/or any other type of computing device…Client 120 may include software that when executed by one or more processors performs known Internet-related communications and content display processes. For instance, client 120 may execute browser software that generates and displays interfaces including content on a display device included in, or connected to, client 120. The disclosed embodiments are not limited to any particular configuration of client 120. For instance, client 120 may be a mobile device that stores and executes mobile applications that provide financial service related functions offered by financial service provider 110 and/or merchant 150, such as a mobile banking application for controlling, configuring, and viewing information relating to financial accounts, etc. [rendering, via the user interface, representations of the definitions of the plurality of services]”); [0049] (“For example, merchant 150 may use web server(s) that provide a web site specific to merchant 150, and allows user 101 to access, view, and purchase goods and/or services from merchant 150 [same].”).
As to claims 10 & 17, the Kuchmann-Beauguer-to-Hoang combination further teaches, suggests and discloses the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 10) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 17). See, e.g., Poole, paras. [0080] (“client 120 may execute software that, based on the user 101's input and rules and the linked relationship of the parameter option(s) (e.g., 810-X) for the selected card type, generates and displays one or more available options (e.g., option 1, 1322) including determined parameters for the selected card type.”); [0076] (“client 120 may allow user 101 to input a value for a particular parameter(s) (e.g., enter a specific requested credit limit) based on limits shown to user 101 (e.g., user can select a range of credit limits to enter). Client 120 may receive user 101's parameter input (e.g., interest rate, credit limit amount, etc.) (step 1035) and determine and display, based on that input, financial account parameters for the selected card type (step 1040)…client 120 may dynamically determine and display different parameter(s) for the selected card type based on the user 101's input. [E.g.], user 101 may enter a requested credit limit of $2000 to be associated with the general financial account card, that user 101 has previously selected...Based on the $2000 credit limit value, client 120 may analyze the parameter option(s) (e.g., 810-X) using the relationship(s) between the parameter option(s) and rules stored in client 120 (or provided by server 111 in the remote control account configuration options sent to client 120 by server 111). Based on the analysis and the user 101's input, client 120 may determine and display other parameter(s) for the card type (e.g., the selected credit card may have a 9% APR if user 101 selects a $2000 credit limit, but may have a 5% APR if user 101 selects a higher or lower credit limit, etc.).”).
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchmann-Beauger et al., U.S. Pat. 8,935,277 B2 (“Kuchmann-Beauger”) in view of Poole, U.S. Pat. Pub. 2014/0279332 A1 (“Poole”) further in view of Hoang et al., U.S. Pat. Pub. 2020/0134732 A1 (“Hoang”) and even further in view of Blandford et al., U.S. Pat. Pub. 2016/0329792 A1 (“Blandford”).
Although Poole discloses various financial accounts (see, e.g., Poole, paras. [0006], [0015], [0038], [0046], [0065] claims 3 & 7), the Kuchmann-Beauguer-to-Hoang combination (which includes Poole) does not specifically or expressly disclose the limitations of “The method of claim 1, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 3) and “The system of claim 11, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 13). 
However, Brandford cures this deficiency. See, e.g., Blandford, para. [0038] (“In…FIG. 2A, the search term specified by the user is represented by the word "retirement," and the search result comprises account information of the user's retirement accounts. Information that is displayed for each account comprises the account description, one or more account identifiers (such as account numbers) and the account balance as of the current date.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Kuchmann-Beauguer-to-Hoang combination’s disclosure of a method, system and non-transitory computer-readable storage medium for model-based configuration of financial product offerings with Blandford’s disclosure of “wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” in order to teach, suggest and disclose all of the limitations recited by claims 3 & 13. The motivation to combine the Kuchmann-Beauguer-to-Hoang combination with Blandford would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Blandford’s disclosures of the financial product being represented by a retirement account or individual retirement account) to lead led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining the Kuchmann-Beauguer-to-Hoang combination with Blandford would also be particularly advantageous in integrating the above-disclosed methods and systems with “[s]ystems and methods for providing a search-directed user interface for online banking applications” and “retirement accounts” (Blandford, Abstract & para. [0038]) in order to ultimately teach, suggest and disclose all the limitations recited by claims 3 & 13.
Response to Arguments
As to “Response to Rejections under 35 U.S.C. § 101”, and in response to Applicant’s general assertions on pages 7-8 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
Specifically, the claims recite a method for model-based configuration of financial product offerings, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a graph model representing a plurality of permutations of definition provisions of a financial product; translating…at least a subset of the graph model into definitions of a plurality of business objects; translating, by…applying a set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receiving…a plurality of service configuration options; applying…the plurality of service configuration options to the definitions of the plurality of services; generating…based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supplying…the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a comput[ing entity] and a software module [entity] for implementing the financial product offering”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving, translating with translation rules and applying graph models and service configuration options to business objects and services to generate service configuration data for offerings of financial products. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 11 & 18 based on similar reasoning and rationale, contrary to Applicant’s arguments on page 8 of the Amendment that the claims are somehow eligible. Human beings such as computing and/or software module entities can be provisioned with service configuration data in order to implement a financial product offering, e.g., cashiers, employees. Also, since Applicant doesn’t mention Step 2B, it will not be addressed here.
As to the “Response to Rejections under 35 U.S.C. § 103”, and in response to Applicants’ arguments on pages 8-10 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection. Namely, the  prior art reference of Hoang et al., U.S. Pat. Pub. 2020/0134732 A1 (“Hoang”) teaches, suggests and discloses the newly added claim limitations involving “supplying, via a publishing application programming interface (API), the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a computer and a software module for implementing the financial product offering”. See, e.g., Hoang, para. [0031]. 
Accordingly, claims 1-20 stand rejected under the previously discussed rejections made under 35 U.S.C.103 now, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Baughman, et al., U.S. Pat. Pub. 2019/0294985 A1 – for disclosing similar subject matter as the present claims, e.g., receiving a local graph model and determining a subgraph in the local graph model (e.g., Abstract, paras. [0003]-[0005]).
Scomparim, U.S. Pat. Pub. 2015/0160988 A1 – for disclosing similar subject matter as the present claims, e.g., graph models (e.g., para. [0273]), business objects (e.g., para. [0376]) and configurations (e.g., para. [0222]).
Rosjat et al., U.S. Pat. Pub. 2013/0304724 A1 – for disclosing similar subject matter as the present claims, e.g., converting/translating data models into a plurality of business object class instances (e.g., paras. [0006], [0046] & claim 4).

                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
December 30, 2021
                                                                                                                                                                                                    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This disclosure is identical to para. [62] in U.S. Provisional App. 62/751,344, filed on October 26, 2018.